                                                                             Case 2:17-cv-02430-JAD-CWH Document 38 Filed 11/08/18 Page 1 of 3



                                                                         1   ALVERSON TAYLOR & SANDERS
                                                                             KURT R. BONDS, ESQ.
                                                                         2   Nevada Bar #6228
                                                                         3   ADAM R. KNECHT, ESQ.
                                                                             Nevada Bar #13166
                                                                         4   6605 GRAND MONTECITO PARKWAY
                                                                             SUITE 200
                                                                         5   LAS VEGAS, NEVADA 89149
                                                                         6   (702) 384-7000
                                                                             FAX (702) 385-7000
                                                                         7   efile@alversontaylor.com

                                                                         8   George Koons III, Esq. (Pro Hac Vice)
                                                                             KOONS LAW GROUP LTD.
                                                                         9   1153 Bergen Parkway, Suite 405
                                                                             Evergreen, Colorado 80439
                                                                        10   Direct Dial: 303.600.8577
                                                                             george@koonslawgroup.com
                                                                        11
                                                                             Attorneys for BioRegenerative
ALVERSON TAYLOR & SANDERS




                                                                        12
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                             Sciences, Inc. and
                                                                        13   NeoGenesis, Inc.
                                    (702) 384-7000 FAX (702) 385-7000
                                      LAS VEGAS, NEVADA 89149




                                                                        14                              UNITED STATES DISTRICT COURT
                                                LAWYERS




                                                                        15                                FOR THE DISTRICT OF NEVADA
                                                                        16

                                                                        17    OSMOSIS LLC, a Colorado Limited                    Case No.: 2:17-cv-02430-JAD-CWH
                                                                              Liability Company,
                                                                        18                                                       STIPULATION AND [PROPOSED]
                                                                                      Plaintiff ,                                ORDER TO EXTEND THE TIME FOR
                                                                        19                                                       DEFENDANTS TO RESPOND TO
                                                                              vs.                                                PLAINTIFF’S MOTION TO STRIKE
                                                                        20                                                       DEFENDANTS’ AMENDED ANSWER
                                                                              BIOREGENERATIVE SCIENCES, INC. a                   TO COMPLAINT AND
                                                                        21    Nevada Corporation; and NEOGENESIS,                COUNTERCLAIM AND DISMISS
                                                                              INC., a Nevada Corporation.                        DEFENDANTS’ COUNTERCLAIMS,
                                                                        22                                                       OR IN THE ALTERNATIVE, TO
                                                                                                                                 STRIKE COUNTERCLAIM
                                                                        23            Defendants.                                PARAGRAPHS 49-53 (ECF NO. 32)

                                                                        24                                                       (First Request) ECF No. 38
                                                                        25          Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and District of Nevada Local
                                                                        26
                                                                             Rule IA 6-1, Plaintiff Osmosis, LLC (“Plaintiff”) and Defendants BioRegenerative Sciences, Inc. and
                                                                        27
                                                                             NeoGenesis, Inc. (“Defendants”) state the following:
                                                                        28
                                                                                                                             1                              KB/25230
                                                                             Case 2:17-cv-02430-JAD-CWH Document 38 Filed 11/08/18 Page 2 of 3



                                                                         1          Plaintiff’s Motion to Strike Defendants’ Amended Answer to Complaint and Counterclaim
                                                                         2   and Dismiss Defendants’ Counterclaims, or in the alternative, to Strike Counterclaim Paragraphs 49-
                                                                         3
                                                                             53 (ECF No. 32) (the “Motion”) was filed on October 19, 2018.
                                                                         4
                                                                                    Good cause exists for the requested extension of time. The parties have been involved in a
                                                                         5

                                                                         6   series of depositions relative to this case since October 15, 2018. Because of the amount of time

                                                                         7   required to prepare for, conduct, and defend said depositions, Defendants sought additional time to

                                                                         8   oppose the Motion. On November 1, 2018, during one of the depositions, the parties specifically
                                                                         9
                                                                             agreed to extend the response and reply deadlines for the Motion to November 9, 2018 and
                                                                        10
                                                                             November 16, 2018, respectively. The parties further agreed to leave the December 3, 2018 hearing
                                                                        11
                                                                             as set by the Court. The parties agreed to the extension in writing on November 2, 2018 through
ALVERSON TAYLOR & SANDERS




                                                                        12
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                        13   email correspondence.
                                    (702) 384-7000 FAX (702) 385-7000
                                      LAS VEGAS, NEVADA 89149




                                                                        14          Accordingly, Defendants have requested, and Plaintiff has agreed to grant an extension of
                                                LAWYERS




                                                                        15   time up to and including November 9, 2018, to file an opposition to the Motion. Likewise, the
                                                                        16
                                                                             parties have agreed to grant an extension of time up to and including November 16, 2018, for
                                                                        17
                                                                             Plaintiff to file a reply to the Defendants’ opposition.
                                                                        18
                                                                        19          Due to inadvertence, a stipulation was not filed with the Court before the Court entered its

                                                                        20   minute order regarding the same. (ECF No. 37).

                                                                        21          Furthermore, pursuant to the Court’s minute order, Defendants will refile their amended
                                                                        22
                                                                             answer and counterclaim as proposed in ECF No. 13-1.
                                                                        23
                                                                                    In response, Plaintiff intends on filing a motion to dismiss that in sum and substance will be
                                                                        24
                                                                             identical to ECF No. 35.
                                                                        25

                                                                        26          Accordingly, the parties believe that judicial economy will be best served by vacating the

                                                                        27   Court’s minute order, ECF No. 37, and permitting Defendants up to and including November 9,
                                                                        28   2018, to file an opposition to the Motion, that Plaintiff shall have up to and including November 16,
                                                                                                                               2                             KB/25230
                                                                             Case 2:17-cv-02430-JAD-CWH Document 38 Filed 11/08/18 Page 3 of 3



                                                                         1   2018, to file a reply to the Defendants’ opposition, and that the hearing on December 3, 2018 not be
                                                                         2   vacated.
                                                                         3
                                                                                     IT IS SO AGREED AND STIPULATED:
                                                                         4

                                                                         5   ALVERSON TAYLOR                                              GARMAN TURNER GORDON LLP
                                                                             & SANDERS
                                                                         6

                                                                         7   By:    /s/ Adam R. Knecht                                    By:     /s/ Dylan T. Ciciliano

                                                                         8   Kurt R. Bonds
                                                                             Adam R. Knecht                                               Eric Olsen
                                                                         9   6605 Grand Montecito Pkwy., Suite 200                        Dylan T. Ciciliano
                                                                             Las Vegas, NV 89149                                          650 White Drive, Suite 100
                                                                        10   Tel: 702-384-7000
                                                                             E-mail: efile@alversontaylor.com                             Las Vegas, Nevada 89119
                                                                                                                                          Tel: 725-777-3000
                                                                        11
                                                                             George Koons III, Esq.
                                                                                                                                          Attorneys for Plaintiff Osmosis, LLC
ALVERSON TAYLOR & SANDERS




                                                                        12   Koons Law Group Ltd.
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                             1153 Bergen Parkway, Suite 405
                                                                        13   Evergreen, Colorado 80439
                                                                             Direct Dial: 303.600.8577
                                    (702) 384-7000 FAX (702) 385-7000
                                      LAS VEGAS, NEVADA 89149




                                                                        14   george@koonslawgroup.com

                                                                             Attorneys for Defendants BioRegenerative
                                                LAWYERS




                                                                        15
                                                                             Sciences, Inc. and
                                                                        16   NeoGenesis, Inc.
                                                                                                                  ORDER
                                                                        17

                                                                        18       Based on the parties' stipulation [ECF No. 38], IT IS HEREBY ORDERED that the Clerk of
                                                                             Court is instructed to VACATE the minute order at ECF No. 37. However, the parties'
                                                                        19   agreement that defendants will file their amended answer and counterclaim as proposed at ECF
                                                                             No. 13-1 changes the judicially economical           IT IS SOwayORDERED:
                                                                                                                                                to approach this case. Instead of reinstating a
                                                                        20
                                                                             motion to dismiss an answer and counterclaim that will be mooted by the filing of the new one,
                                                                        21   IT IS HEREBY ORDERED that Defendants have until November 21, 2018, to file their
                                                                             amended answer and counterclaim in the format proposed in ECF No. 13-1; the Motion to
                                                                                                                                  ____________________________________
                                                                        22   Strike Defendants' Amended Answer to Complaint and Counterclaim and Dismiss Defendants'
                                                                                                                                  UNITED STATES DISTRICT COURT JUDGE
                                                                             Counterclaims [ECF Nos. 34, 35] is instead DENIED as moot, and Plaintiff will have 10 days
                                                                        23
                                                                             after the filing of the amended answer and counterclaim to file a new motion to dismiss it.
                                                                        24   The 12/3/18 hearing VACATED by minute order at ECF No. 37 will remain VACATED, and
                                                                             after   the new motion to dismiss is filed, the
                                                                             \\atms-fs2\data\kurt.grp\CLIENTS\25200\25230\pleading\SAO   Court
                                                                                                                                       Extend Timewill   consider
                                                                                                                                                  re Pltf's           whether a hearing on that new
                                                                                                                                                            MTD (final).doc
                                                                        25   motion is necessitated.
                                                                                  The parties are cautioned that any stipulated extensions of time are ineffective unless and
                                                                        26
                                                                             until approved by the court, L.R. 7-1(b), and the court will not vacate further orders based
                                                                        27   on agreements not memorialized by a filed stipulation and proposed order.

                                                                        28                                                    _________________________________
                                                                                                                              U.S. District Judge Jennifer A. Dorsey
                                                                                                                              Dated:3November 18, 2018            KB/25230
